June 22, 1901. The opinion of the Court was delivered by.
The facts of this case are similar to those in the case of Charles Pringle Alston et al., plaintiffs, respondents, v. J.F. Limehouse et al., defendants, appellants, in which the opinion has just been filed, and as the principles therein stated are applicable to this case, it is only necessary to announce the judgment of this Court, which is that the appeals from the orders of Judge Gage be dismissed, and that the order of Judge Gary be reversed.
 *Page 1